Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 03, 2016

The Court of Appeals hereby passes the following order:

A17D0085. RICKY LEE HOLCOMB v. THE STATE.

      Ricky Lee Holcomb seeks to appeal a June 28, 2016 order denying credit for
time served on a conviction for possession of methamphetamine with the intent to
distribute. On August 15, 2016, Holcomb filed his application for discretionary
appeal of that order in the Georgia Supreme Court, which transferred the case to this
Court. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment sought to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Holcomb filed his application 48 days after the trial
court’s order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            10/03/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.